Citation Nr: 0532163	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for gout, rated 0 
percent disabling from August 1, 1997, to December 1, 2001, 
and 20 percent disabling as of December 2, 2001.

2.  Entitlement to a higher initial rating for hypertensive 
cardiovascular disease (CVD), rated 30 percent disabling as 
of November 22, 2002.

3.  Entitlement to a higher initial rating for hypertension 
(HTN), rated 10 percent disabling from August 1, 1997.

4.  Entitlement to a higher initial rating for a low back 
disability, rated 0 percent disabling from August 1, 1997, to 
November 20, 2002, and 10 percent disabling as of November 
21, 2002.




REPRESENTATION

The veteran represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1975 until he retired in July 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The RO granted the veteran's claims for service connection 
for gout and degenerative joint disease (DJD) of the lumbar 
spine, and assigned 0 percent (i.e. noncompensable) initial 
ratings.  The RO also granted his claim for service 
connection for HTN and assigned an initial rating of 10 
percent.  He appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial ratings, VA must consider whether 
he is entitled to a "staged" ratings to compensate him for 
times since filing his claims when his disabilities may have 
been more severe than at others).  

In an April 2003 rating decision, the RO increased the 
evaluation for the veteran's gout from 0 to 20 percent 
effective as of December 2, 2001, and his DJD from 0 to 10 
percent effective as of November 21, 2002.  In an August 2003 
rating decision, the RO granted service connection for 
hypertensive CVD, and assigned a 30 percent initial rating 
effective as of November 22, 2002.  (Note:  The RO also 
discontinued the rating for HTN, but this was later 
reinstated in a May 2005 rating decision by the Appeals 
Management Center (AMC)).  He continued to appeal for higher 
initial ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
ratings unless he specifically indicates otherwise).

In December 2003, the Board remanded the case to the RO (via 
the AMC) for additional development and consideration of the 
evidence.  In June 2005, the AMC issued a supplemental 
statement of the case (SSOC) continuing the initial ratings 
assigned for the veteran's gout, hypertensive CVD, HTN, and 
low back disability, and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  When the benefit of the doubt is resolved in the 
veteran's favor, the medical evidence on record indicates he 
has had no more than one or two exacerbations a year of gout 
since August 1, 1997.  

2.  The veteran's elbows have lacked 5 degrees of flexion 
bilaterally since September 1998, with mild tenderness in his 
left forearm in November 2002, and tenderness upon palpation 
of both elbows in April 2005; he has had no other objective 
findings of limitation of motion (LOM) of any other joints 
affected by gout.  

3.  The veteran's hypertensive CVD results in left 
ventricular hypertrophy with a left ventricular ejection 
fraction of 60 percent, and a workload of 5 to 7 METS before 
dyspnea results.

4.  The veteran's HTN has resulted in blood pressure (BP) 
readings (measured in mmHg) as follows:  150/100, 145/105, 
and 150/98 in October 1998; 160/90, 180/110, and 170/105 in 
June 2000; 150/108, 156/104, and 150/110 in November 2002; 
180/115, and 160/110 in May 2003; and 130/93 and 129/94 in 
May 2005.

5.  Except for some slight limitation on extension and 
lateral flexion during the November 2002 VA examination 
(extension to 20 degrees, and lateral flexion to 25 degrees 
bilaterally), the veteran has had full range of motion of his 
lumbar spine, with no painful motion, muscle spasms, atrophy, 
guarding, tenderness to palpation, or weakness.  

6.  The report of the April 2005 VA examination indicates 
some neurological impairment in the veteran's right lower 
extremity as exhibited by pinprick and light touch tests; 
prior neurological examinations were normal.  


CONCLUSIONS OF LAW

1.  The criteria are met for an increased initial rating of 
20 percent, but no higher, for gout from August 1, 1997 to 
December 1, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5017 (5002), 5206 
(2005).

2.  The criteria are not met for an initial rating higher 
than 20 percent for gout as of December 2, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.45, 4.59, 4.71a, DCs 5017 (5002), 5206.

3.  The criteria are not met for an initial rating higher 
than 30 percent for hypertensive CVD.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.104, DC 7007.  

4.  The criteria are not met for an initial rating higher 
than 10 percent for HTN.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7101 (1997 and 2005).  

5.  The criteria are not met for an initial rating higher 
than 0 percent for a low back disability from August 1, 1997 
to November 20, 2002, and 10 percent as of November 21, 2002.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.124a, DCs 5292, 5293 (2002); DCs 5292, 5293 and 8520 
(2003); and DC 5243 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in July 2002 and 
March 2004 - before the August 2003 rating decision, which 
granted service connection for hypertensive CVD, but after 
the March 1999 rating decision, which granted service 
connection for the remaining claims.  In this case, the VCAA 
was enacted after the RO's initial March 1999 adjudication of 
his claims.  So except for the issue of hypertensive CVD, the 
RO could not comply with the requirement that the VCAA notice 
precede the initial RO adjudication.  This was impossible 
because the VCAA did not even exist when the RO initially 
adjudicated the claims in March 1999.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the July 2002 and March 2004 VCAA notice letters 
provided the veteran with ample opportunity to respond before 
the AMC's June 2005 SSOC, wherein the AMC readjudicated his 
claims based on the additional evidence that had been 
obtained since the initial rating decision in question, SOC, 
and any prior SSOCs.  In June 2003, in response to the April 
2003 SSOC, he  submitted medical evidence pertaining to his 
claims.  In June 2004, in response to the March 2004 VCAA 
letter, he submitted additional medical evidence.  Since 
then, he has not indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The July 2002 and March 2004 VCAA letters provided the 
veteran with notice of the evidence necessary to support his 
claims that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  
The March 2004 VCAA letter also specifically requested that 
he submit any evidence in his possession pertaining to his 
claims.  Thus, the content of these letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private treatment records were 
also submitted from Maltilde Brenes Hospital, Centro 
Reumatologico de Puerto Rico, and Drs. Santana and Irizarry.  
In addition, VA examinations were scheduled in September 
1998, October 1998, November 2002, June 2002, April 2005, and 
June 2005.  And although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of his 
claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate DCs 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the ratings initially assigned for his disabilities, 
just after establishing his entitlement to service connection 
for them, VA must consider whether he is entitled to a 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities, such as gout and the veteran's low back 
disability, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.


Entitlement to an Initial Rating Higher than 0 Percent for 
Gout 
from August 1, 1997 to December 1, 2001

Gout is evaluated under DC 5017, which, in turn, is rated 
using the criteria for rheumatoid arthritis under DC 5002.  
See 38 C.F.R. § 4.71a, DC 5017.  Gout as an active process 
under DC 5002, with one or two exacerbations a year in a 
well-established diagnosis, will be rated as 20 percent 
disabling.  Symptom combinations productive of definite 
impairment of health, objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year, warrants a 40 percent rating.  If symptoms are 
less than the criteria for a 100 percent rating, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more time a year or a lesser number over prolonged 
periods, a 60 percent rating is warranted.  A 100 percent 
rating is warranted with constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.  38 C.F.R. § 4.17a, DC 5002.

DC 5002 further provides that for chronic residuals of gout, 
such as LOM or ankylosis, favorable or unfavorable, such 
impairment will be rated under the appropriate DCs for the 
specific joints involved.  Where, however, the LOM of the 
specific joint or joints involved is non-compensable under 
the appropriate codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by LOM, to be combined, not added, under DC 
5002.  LOM must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, the ratings for the active process will not 
be combined with the residual ratings for LOM or ankylosis; 
instead, the higher evaluation will be assigned.  Id.

In order to receive a compensable 20 percent rating for 
active gout, the medical evidence must show one or two 
exacerbations a year in a well-established diagnosis.  The 
veteran's SMRs indicate he had a well-established diagnosis 
of gout during service.  In the year prior to his retirement, 
he had a gouty attack in August 1996 involving his right 
foot; and an attack in October 1996 involving his big toe, 
right knee, right ankle, and left elbow.  

After the veteran retired in July 1997, there are no medical 
records documenting gouty attacks until December 2, 2001 (a 
medical record from Matilde Brenes Hospital).  At the 
September 1998 VA examination, he reported that he had had 6 
to 7 attacks in the prior year, but there is no evidence 
confirming this.  Nonetheless, because there are two 
documented exacerbations during the year preceding his 
retirement, the Board finds he is entitled to a 20 percent 
rating from August 1, 1997 - the day after he retired.  
Especially when the benefit of the doubt is resolved in his 
favor.  See 38 U.S.C.A. § 5107(b).  

The veteran, however, is not entitled to an initial rating 
higher than 20 percent for gout from August 1, 1997, to 
December 1, 2001.  This is because there is no medical 
evidence confirming 3 or more exacerbations per year, or 
evidence that his symptom combination was productive of 
definite impairment of health objectively supported by 
examination findings.  

The Board has also considered whether the veteran is entitled 
to a rating higher than 20 percent during this time period 
based on chronic residuals of gout under DC 5002.  The report 
of the September 1998 VA examination indicates, however, that 
he had no LOM in his joints except for his elbows, which 
lacked only 5 degrees of flexion bilaterally.  This slight 
LOM is noncompensable under DC 5206 for limitation of flexion 
of the forearm.  DC 5002 provides that when LOM of motion of 
a specific joint involved is noncompensable under the codes, 
a 10 percent rating will be assigned.  But this only when the 
LOM is confirmed by objective findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
The report of the September 1998 VA examination indicates 
there was no objective findings of LOM for the elbows - no 
painful motion, edema, effusion, instability, weakness, 
redness, heat, or abnormal movement.  So he is not entitled 
to a rating higher than 20 percent for chronic residuals of 
gout during this time period either.


Entitlement to an Initial Rating Higher than 20 Percent 
for Gout as of December 2, 2001

The RO assigned a 20 percent rating for gout as of December 
2, 2001 based on a medical record from Matilde Brenes 
Hospital indicating the veteran visited the emergency room 
that day for a gouty attack of arthritis in his right arm.  
Following that episode, he had another attack that month 
affecting the right elbow.  

The report of the November 2002 VA examination indicates the 
veteran complained of attacks about every two months 
involving his left big toe, right knee, and right elbow.  
[Note:  Other than the two attacks in December 2001 mentioned 
above, there is no medical evidence confirming that he had 
attacks every two months.]  Range of motion was normal except 
for the right elbow, which lacked 5 degrees of flexion.  The 
examiner, however, made no objective findings of LOM.  

A March 2002 medical record from Matilde Brenes Hospital 
indicates the veteran had a gouty attack of arthritis in his 
right knee.

A May 2003 VAOPT record indicates the veteran reported a 
episode of gout three weeks previously that resolved with 
Indocin.  

The report of the April 2005 VA examination indicates the 
veteran reported he had had 6 acute attacks of gout during 
the previous year.  The medical evidence on record, however, 
does not confirm this.  Range of motion was normal except 
that his elbows, which lacked 5 degrees of flexion.  There 
was some tenderness in his elbows.  There was crepitus and 
tenderness in the left shoulder.

The evidence does not indicate the veteran has had 
incapacitating exacerbations occurring 3 or more times a 
year.  So he is not entitled to an initial rating higher than 
20 percent for active gout as of December 2, 2001.  

The Board then turns to the criteria for evaluating chronic 
residuals of gout under DC 5002.  Range of motion for all 
joints except for his elbows has been normal.  Range of 
motion of the elbows only lacks 5 degrees of flexion, which 
is noncompensable under the code.  DC 5002 provides a 10 
percent if there are objective findings of LOM.  The April 
2005 examiner found some tenderness on palpation of the 
elbows.  So he is entitled to a 10 percent rating for each 
elbow for chronic residuals of gout.  However, as mentioned, 
he can be assigned a rating for active process or chronic 
residuals, but not both.  Either way, he would be entitled to 
a 20 percent rating, but no higher.


Entitlement to an Initial Rating Higher than 
30 Percent for Hypertensive CVD

In an August 2003 rating decision, the RO granted service 
connection for hypertensive CVD and assigned a 30 percent 
initial rating effective retroactively from November 22, 2002 
- the date of a VA examination.

The veteran's hypertensive CVD has been evaluated using the 
criteria under DC 7007.  In order to warrant a higher initial 
rating of 60 percent, his hypertensive CVD must result in 
more than one episode of acute congestive heart failure in 
the past year, or; a workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
DC 7007.

The medical evidence on record indicates the veteran has not 
had an episode of acute congestive heart failure.  The report 
of the June 2005 VA examination indicates he could perform a 
workload of 5 to 7 METs before experiencing dyspnea.  His 
left ventricular ejection fraction was 60 percent.  So the 
evidence does not indicate that he is entitled to a rating of 
60 percent.  And this has been the case since the November 
2002 effective date for this disability - so he is not 
entitled to a "staged" rating under Fenderson to compensate 
him for times when his disability might have been more severe 
during the pendency of this appeal.


Entitlement to an Initial Rating Higher than 10 Percent for 
HTN

In a March 1999 rating decision, the RO granted service 
connection for HTN and assigned an initial rating of 10 
percent effective retroactively from August 1, 1997 - the day 
after the veteran retired from service.  

The veteran's service-connected HTN is evaluated using the 
criteria under DC 7101 for hypertensive vascular disease.  38 
C.F.R. § 4.104, DC 7101.  These criteria were amended 
effective January 12, 1998.  When, as here, the governing law 
or regulations change during the pendency of an appeal, the 
most favorable version generally will be applied.  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all 
evidence on file must be considered, but the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 
38 U.S.C.A. § 5110(g) (a liberalizing law shall not be 
earlier than the effective date thereof)).  See, too, 
38 C.F.R. § 3.114.

Accordingly, for the period prior to January 12, 1998, only 
the old rating criteria for HTN may be applied.  As of 
January 12, 1998, the revised criteria for HTN may also be 
applied, but only if they are more beneficial to the veteran.  

Under to the old criteria for HTN under DC 7101, a 10 percent 
rating will be assigned with diastolic pressure predominantly 
100 or more; a 20 percent rating with diastolic pressure 
predominantly 110 or more with definite symptoms; a 40 
percent rating with diastolic pressure predominantly 120 or 
more and moderately severe symptoms; and a 60 percent rating 
with diastolic pressure predominantly 130 or more and severe 
symptoms.  Note 1 indicates that for the 40 or 60 percent 
ratings under code 7101, there should be careful attention to 
diagnosis and repeated BP readings.  Note 2 indicates when 
continuous medication is shown necessary for control of HTN 
with a history of diastolic BP predominantly 100 or more, a 
minimum rating of 10 percent will be assigned.  38 C.F.R. § 
4.104, DC 7101 (1997).

Under the revised criteria for HTN under DC 7101, a 10 
percent rating will be assigned with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.  A 20 percent disability rating will 
be warranted with diastolic pressure readings predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
With diastolic pressure predominantly 120 or more, a 40 
percent evaluation will be in order.  With diastolic pressure 
readings predominantly 130 or more, a 60 percent evaluation 
is warranted.  Note 1 indicates that HTN must be confirmed by 
readings taken two or more times on at least three different 
days.  HTN means the diastolic BP is predominantly 90 or 
greater.  38 C.F.R. § 4.104, DC 7101 (2005).

The report of the October 1998 VA examination indicates the 
veteran's BP readings were 150/100, 145/105, and 150/98.  

June 2000 letters from Dr. Irizarry and Dr. Santana indicate 
the veteran's BP readings were 160/90, 180/110, and 170/105.

The report of the November 2002 VA examination indicates the 
veteran's BP readings were 150/108, 156/104, and 150/110.

A May 2003 letter from Dr. Santana indicates the veteran's BP 
readings were 180/115, and 160/110.

The report of the April 2005 VA examination indicates the 
veteran reported that his BP readings at home were 137/90 
most of the time.  At the time of the examination, his BP 
readings were 130/93 and 129/94.  

In reviewing the medical evidence, the veteran did not have a 
diastolic pressure predominantly 110 or more - although he 
had three isolated readings at 110 and one reading in May 
2005 of 115.  And, according to his own statement during the 
April 2005 VA examination, his BP was typically 137/90 when 
he took it at home.  So under the old criteria, the medical 
evidence does not indicate he is entitled to a 20 percent 
rating at any point during the pendency of this appeal.  In 
addition, the medical evidence does not indicate he had 
systolic pressure predominately 200 or more, which would 
entitle him to a 20 percent rating under the revised 
criteria.  

In sum, the Board finds the veteran does not meet the 
criteria for an initial rating higher than 10 percent.  And 
this has been the case throughout the pendency of this appeal 
- so he is not entitled to a "staged" rating under 
Fenderson either.


Entitlement to a Compensable Initial Rating for a Low Back 
Disability 
from August 1, 1997, to November 20, 2002, and an Initial 
Rating 
Higher than 10 Percent as of November 21, 2002

In the March 1999 rating decision, the RO granted service 
connection for DJD and assigned an initial 0 percent rating 
effective retroactively from August 1, 1997 - the day after 
the veteran retired from service.  In April 2003, the RO 
increased his rating from 0 to 10 percent effective as of 
November 21, 2002.

The report of a September 1998 VA examination indicates the 
veteran had DJD at the L3-4 level with disc space narrowing.  
This was confirmed by an October 1998 MRI.  So his low back 
disability can be evaluated using the criteria for arthritis 
(i.e. DJD) or intervertebral disc syndrome (IVDS).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of LOM under the appropriate DCs for the 
specific joint or joints involved (in this case, the lumbar 
spine).  When however, the LOM of the specific joint or 
joints involved is noncompensable under the appropriate DCs, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by LOM, to be 
combined, not added under DC 5003.  LOM must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

The criteria for rating LOM of the lumbar spine were amended 
effective September 26, 2003.  The criteria prior to 
September 26, 2003 (the "old criteria"), for evaluating LOM 
of the lumbar spine focused on subjective classifications of 
whether the degree of LOM was mild, moderate or severe.  
Under the old criteria, slight limitation warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 40 percent rating.  
See 38 C.F.R. 
§ 4.71a, DC 5292 (2002).

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria (the "revised 
criteria").  Specifically, the revised criteria provide for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompass and take 
into account these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  38 
C.F.R. § 4.71a, DCs 5235 to 5243.



The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claims.  The criteria were first 
revised effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2005).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine, as discussed above.

As mentioned previously, when the governing law or 
regulations change during the pendency of an appeal, the most 
favorable version generally will be applied, but the amended 
version shall apply only to periods from and after the 
effective date of the amendment.  Accordingly, for the period 
prior to September 23, 2002, only the old rating criteria for 
LOM of the lumbar spine and IVDS may be applied.  Conversely, 
from September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And as of September 26, 2003, the 
revised general rating criteria for the spine and the newly 
revised criteria for IVDS also may be applied, but again, 
only if they are more beneficial to him.  

The report of the September 1998 VA examination indicates the 
veteran had full range of motion in his lumbar spine without 
pain.  There was no muscle spasms, no tenderness to 
palpation, and the neurological results were within normal 
limits.  Based on these findings, he is not entitled to an 
initial compensable rating from August 1, 1997, to November 
20, 2002, under the old criteria for LOM of the lumbar spine 
or IVDS.  38 C.F.R. § 4.71a, DCs 5292, 5293 (2002).

The report of the November 2002 VA examination indicates the 
veteran had forward flexion to 90 degrees (90 degrees is 
normal), extension to 20 degrees (30 degrees is normal), and 
lateral flexion to 25 degrees bilaterally (30 degrees is 
normal) - so slight LOM on extension and lateral flexion.  
Under the old criteria for LOM of the lumbar spine, this is 
equivalent to a 10 percent rating.  
See 38 C.F.R. § 4.71a, DC 5292 (2002).  It was noted that 
there was no additional limitation due to painful motion, no 
muscle spasms, no tenderness to palpation and no abnormal 
neurological findings.  So a rating higher than 10 percent is 
not warranted for LOM of the lumbar spine based on these 
findings.  See DeLuca, 8 Vet. App. at 202.  

As mentioned, the revised criteria for IVDS may also be 
applied as of September 23, 2002.  See 38 C.F.R. § 4.71a, DC 
5293 (2003).  In this case, the results of the November 2002 
VA examination revealed "slight" symptoms of IVDS rather 
than "moderate" symptoms with recurring attacks.  So a 20 
percent rating is not warranted.  Likewise, there is no 
evidence of incapacitating episodes - so a 20 percent rating 
is not warranted under this alternative rating method.

The report of the April 2005 VA examination indicates the 
veteran reported constant, daily back pain.  There was no 
evidence, however, of any incapacitating episodes.  Upon 
objective physical examination, there was no muscle spasms, 
atrophy, guarding, painful motion, tenderness or weakness.  
Flexion was to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and lateral rotation to 30 
degrees bilaterally.  So he had full range of motion of his 
lumbar spine.  Neurological results, however, indicated his 
right lower extremity was impaired to pinprick and light 
touch tests.  Knee and ankle jerks were absent.

Based on the old criteria for LOM for the lumbar spine, these 
results are equivalent to a 0 percent (i.e. noncompensable 
rating) because the veteran exhibited no LOM.  See 38 C.F.R. 
§ 4.71a, DC 5292 (2002).  Under the revised criteria, a 0 
percent rating would also be appropriate under the general 
rating formula for diseases and injuries of the spine because 
there was no LOM upon objective physical examination.  But 
the revised criteria also provide for a separate rating for 
neurologic abnormalities.  See 38 C.F.R. § 4.71a, DC 5292 
(2003).  In turn, these neurological findings warrant no 
higher than a 10 percent rating for mild incomplete 
paralysis.  See 38 C.F.R. § 4.124a, DC 8520 (2003).  

Turning to the old rating criteria for IVDS, in order to 
warrant a higher 20 percent rating, the veteran's symptoms 
would have to be characterized as moderate with recurring 
attacks.  During the April 2005 examination, he exhibited 
full range of motion of the lumbar spine with no objective 
evidence of muscle spasms, tenderness, atrophy, guarding, 
painful motion, or weakness.  Overall, the lack of 
symptomatology is representative of only a "slight" 
disability - in this case, a 10 percent rating, at the very 
most.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised criteria for IVDS, the veteran's disability 
can also be rated based on incapacitating episodes.  But as 
noted in the report of the April 2005 VA examination, there 
is no evidence of incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5293 (2003).

Under the newly revised criteria, IVDS can be rating 
according to the general rating formula for diseases and 
injuries of the spine or based on incapacitating episodes.  
See 38 C.F.R. § 4.71a, DC 5243 (2005).  But, as mentioned, 
the veteran's low back disability does not warrant an initial 
rating higher than 10 percent based on the general rating 
formula or incapacitating episodes.  

In sum, the Board finds that the veteran is not entitled to 
an initial rating for his low back disability higher than 0 
percent from August 1, 1997, to November 20, 2002; nor is he 
entitled to an initial rating higher than 10 percent as of 
November 21, 2002.


Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular ratings for the service-connected disorders 
at issue under the provisions of 
38 C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of them.  The disabilities also have 
not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned ratings, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply are not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

The benefit of the doubt doctrine has been considered, and 
the Board finds that the veteran is entitled to a higher 20 
percent initial rating for gout from August 1, 1997, to 
December 1, 2001.  The claims for increased initial ratings 
for gout as of December 2, 2001, hypertensive CVD, HTN, and a 
low back disability, however, must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher 20 percent initial rating, but no greater, is 
granted for gout from August 1, 1997, to December 1, 2001, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for an initial rating higher than 20 percent for 
gout as of December 2, 2001, is denied.



The claims for increased initial ratings for hypertensive 
CVD, HTN, and a low back disability are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


